Weygandt, C. J.,
concurring in the judgment. In order to preclude the possibility of confusion, it perhaps should be emphasized that the instant decision is wholly consistent with those in the Heisel and Cochrane cases, supra.
In the earlier unanimous decision the remedy of a declaratory judgment was denied to the plaintiffs for the reason that the controversy presented no question of the construction or validity of the contract of insurance there involved. Rather, the sole issue was one of fact.
In contrast, the Cochrane case involved questions of law and fact. This controlling difference was made abundantly clear by Hart, J., in the following language in his opinion in that unanimous decision:
“This court in the case of Ohio Farmers Ins. Co. v. Heisel, 143 Ohio St., 519, 56 N. E. (2d), 151, held that the declaratory judgment procedure may not be used to determine a mere isolated question of fact which has nothing to do with the ‘construction or validity ’ of an insurance policy, but the court did not hold that facts may not be determined from which legal con*216elusions may be reached as to the validity of an insurance contract. In the instant case, the question for determination is whether certain alleged acts of Cochrane constituted a breach of the insurance contract, and, if so, whether the contractual relation still exists.”
And in the second paragraph of the syllabus in that case, the court made the following consistent pronouncement:
“2. Declaratory judgment procedure may not be used to determine isolated questions of fact, but the fact that a controversy turns upon questions of fact does not withdraw it from judicial cognizance under declaratory judgment procedure. Legal consequences flow from the existence of facts, and it is the province of the courts to ascertain such facts in order to determine legal consequences.”
As observed in the opinion in the instant case, this controversy involves a question of law as well as an incidental question of fact. Obviously this meets the requirement of the Heisel decision and is consistent with the Cochrane decision.